Citation Nr: 0010105	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and major depression, to include loss 
of memory, sleeping difficulties, and fatigue.  

2.  Entitlement to service connection for generalized joint 
pains in addition to joint pain of the cervical spine, knees, 
and ankles, all claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Donald Rhodes, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1991, and is currently serving in the Missouri Army 
National Guard (MOARNG).  

This matter arose from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations (SWATO) during the Persian Gulf War.  

2.  The veteran is currently diagnosed with PTSD and major 
depression.  

3.  The veteran has presented medical evidence of a nexus 
between his diagnosed PTSD and major depression and his 
active service in SWATO.  

4.  The veteran has been diagnosed with generalized joint 
pain, to include joint pain of the cervical spine, knees, and 
ankles, and has produced medical evidence which attributes 
such disorders to an undiagnosed illness.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD and 
major depression to include loss of memory, sleeping 
difficulties, and fatigue is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim for service connection for 
generalized joint pain, in addition to joint pain of the 
cervical spine, knees, and ankles, to include as due to an 
undiagnosed illness, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1995).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing facts pertinent 
to the claim, and the claim must fail.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be evidence (i.e. 
medical) of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 465, 469 (1994).  Alternatively, a 
claim may be well grounded based upon the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

Also, pursuant to 38 C.F.R. § 3.317 (1999), the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of a chronic disability" (manifested 
by certain signs and symptoms), provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 21, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint and muscle pain, and gastrointestinal 
symptomatology.  "Objective indications" include both 
objective evidence perceptible to an examining physician, and 
other non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1999).  Finally, 
to be "chronic" a disability must have existed for six 
months or more, or to have exhibited intermittent symptoms of 
improvement and worsening over a six-month period.  

In addition, pursuant to an opinion by the VA General 
Counsel, VAOPGPREC 4-99 (May 3, 1999), in order to establish 
a well-grounded claim for service connection predicated upon 
a Persian Gulf War etiology, four criteria must be met.  
First, there must be proof of actual military service in 
SWATO during the Persian Gulf War.  Second, there must be 
proof of one or more signs or symptoms of an undiagnosed 
illness.  Third, the veteran must show proof of indications 
of chronic disability manifest during service or to a degree 
of disability of 10 percent or more during the specified 
presumptive period.  Fourth, there must be proof that the 
chronic disability is the result of an undiagnosed illness.  

II.  PTSD and Major Depression, et. al.

The veteran has claimed entitlement to service connection for 
PTSD and major depression.  A well-grounded claim for service 
connection for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a case involving PTSD is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus or link between service and the 
diagnosed PTSD disability."  See Cohen v. Brown, 10 Vet. 
App. 128 (1997) (citations omitted).  

The record shows that the veteran served on active duty in 
SWATO during the Persian Gulf War (PGW) era as a cook for 
approximately five months.  He has variously claimed to have 
served in combat, and that an Iraqi SCUD missile detonated in 
the immediate vicinity of a building which he claims to have 
occupied in Al Khobar, Dhahran, Saudi Arabia, during the PGW.  
The veteran has indicated that he and members of his unit, 
the 1221st  Transportation Company of the Missouri Army 
National Guard, were directed to proceed to MOPP-Level 4 in 
anticipation of an enemy chemical attack.  He has asserted 
that this incident was very frightening, and that it has 
resulted in his diagnosed PTSD.  

In support of his claim for service connection for PTSD, the 
veteran has submitted clinical treatment records dating from 
approximately November 1992 through April 1999, showing that 
he was seen for complaints of depression, fatigue, loss of 
memory, and anxiety.  A July 1995 treatment record shows that 
the veteran claimed to experience night sweats and recurrent 
nightmares of Desert Storm, and that his memory was extremely 
poor.  The veteran underwent a PGW examination in August 
1995, and was diagnosed with acute forgetfulness and an 
inability to concentrate.  In November 1995, the veteran was 
diagnosed with anxiety and depression.  In addition, a CT 
scan of the veteran's brain conducted in November 1995 showed 
that there was a slight asymmetry of the sulci of the 
cerebral hemispheres, suggesting minimal atrophy on the right 
when compared to the left.  An additional VA treatment note 
of February 1996 shows that the veteran was diagnosed with a 
mood disorder, dysthymia, major depression, and an anxiety 
disorder.  The treating physician also offered that the CT 
scan results of November 1995 could account for a diagnosis 
of dementia.  However, a subsequent CT scan of the brain 
conducted in February 1997 showed normal results.

In November 1995, the veteran underwent VA rating 
examinations in which he reported that he thought about his 
PGW experiences a great deal.  The veteran indicated that a 
SCUD missile flew overhead and exploded, sending hot shrapnel 
and fragments all over the surrounding area.  The veteran's 
major complaints involved forgetfulness, difficulty 
concentrating, and mild transient depression.  In addition, 
the veteran reported having struggled to graduate from high 
school.  In the rating examination, the examiner concluded 
with a diagnosis of mixed anxiety and depression.  The 
examiner noted that the veteran's depression was likely 
secondary to his memory problems.  

The veteran underwent an additional VA psychiatric 
examination in November 1995. The veteran was found to have 
an intelligence quotient (IQ) of 75.  The examiner stated 
that he could not determine if the veteran's low IQ existed 
prior to the PGW or afterwards.  However, based upon what the 
veteran had indicated regarding his elementary and high 
school difficulties, the examiner offered that the veteran's 
pre-PGW IQ was no better than low average at best.  He noted 
that the veteran appeared to have significant memory and 
intellectual deficits, but that when they first existed could 
not be determined on the basis of the available evidence.  
The veteran's self-reported decline in memory and 
concentration skills suggested either significant loss in 
functioning or malingering.  The examiner also observed that 
the veteran had significant cognitive and memory impairment, 
and his intellectual functioning, which was characterized as 
being on the borderline of ability, was found to be in 
agreement with memory, but the veteran's concentration 
ability was below that level.  The examiner concluded with a 
diagnosis of Axis I dementia and a mood disorder secondary to 
the dementia and declining memory.  He went on to state that 
the veteran had a moderate brain impairment of a bilateral 
diffused nature, of an unknown etiology, and which was 
productive of short term memory loss and concentration 
difficulties.  

The veteran underwent an additional, private, psychiatric 
examination in April 1996, conducted by John O. Wood, Psy.D., 
Clinical Psychologist.  The report of that examination shows 
that the veteran indicated that he was "fatigued" with a 
two-year history of poor memory.  He indicated that he 
frequently thought of the Gulf War and that he experienced 
problems with frustration and depression.  According to the 
veteran, his memory and psychiatric problems were "combat 
related" to the PGW.  This opinion was apparently endorsed 
by the examiner.  The veteran also reported that he had 
graduated from high school, but that he could not recall what 
year he graduated.  He indicated that he earned average 
grades, but that he was placed in special education because 
he was a "slow learner."  He also indicated that he served 
as a cook in the Missouri National Guard, and was employed in 
a factory in which he installed wooden handles on tools.  Dr. 
Wood concluded with a diagnosis of rule-out PTSD.  In 
addition, Dr. Wood offered that since the veteran complained 
of experiencing problems falling asleep and frequently had 
thoughts of the PGW, he may have been suffering from PTSD.  
However, he qualified this opinion by stating that further 
examination would have to be conducted before such a 
diagnosis could be rendered.  

In September 1997, the veteran underwent a VA rating 
examination.  He complained of forgetfulness, daily 
headaches, fatigue, and of difficulty sleeping.  The veteran 
indicated that his major problems involved difficulty with 
concentration and recall.  He reported that he no longer 
drove an automobile for safety reasons due to his 
forgetfulness, and that he often could not remember where he 
put things.  Other reported symptoms were noted to include 
increased startle response, recurrent distressing memories 
from previous traumatic events, and that he experienced 
recurrent nightmares consisting of what was described as 
"crazy, crazy dreams."  The veteran indicated that these 
dreams primarily involved the "combat zone" in the PGW, and 
that "it was a terrible thing."  He stated that he tended 
to avoid anything reminding him of Saudi Arabia.  The veteran 
also denied experiencing any of these symptoms prior to 
serving in the PGW.  He further indicated that his grades 
were average in high school.  With respect to stressors, the 
veteran stated that in addition to serving as a unit cook, he 
also had to drive a supply truck to the front line troops, 
and that he had "seen things."  In addition, he reported 
that he had nearly been killed by an exploding SCUD missile 
in the winter.  The examiner observed that the veteran was 
diagnosed with PTSD in February 1996.  On examination, the 
veteran's concentration was noted to be severely compromised, 
but his judgment and insight appeared to be fair.  The 
examiner concluded with diagnoses of Axis I moderate PTSD and 
of moderate major depression.  


The Board has reviewed this evidence, and concludes that by 
virtue of the diagnosis of PTSD contained in the report of 
the September 1997 VA rating examination, his claim for 
service connection for PTSD is well grounded.  The examiner 
who conducted the September 1997 examination appears to have 
erroneously noted that the veteran had been previously 
diagnosed with PTSD in February 1996.  However, the report of 
that examination does not contain an actual diagnosis of 
PTSD, but merely that examiner's impression that the veteran 
may have had PTSD, as reflected in the characterization of 
the diagnosis as Rule out PTSD.  In any event, the September 
1997 diagnosis does not appear to have been based on a 
previous diagnosis of PTSD, correct or otherwise, and 
therefore, the September 1997 diagnosis cannot be considered 
invalid on that basis.  

At various times, the veteran indicated that he participated 
in combat, but given conflicting statements and in 
consideration that his primary duties involved cooking in a 
National Guard transportation company, such contentions 
appear highly unlikely.  The veteran did not receive any 
medals or other indicia of having served in combat.  The 
veteran's primary stressor has been noted to involve his 
having witnessed a SCUD missile explode near his location on 
one occasion.  This incident appears to be the basis for his 
diagnosis of PTSD.  Without regard for the validity or 
sufficiency of this alleged stressor as a proper basis for a 
diagnosis of PTSD, the Board finds that the veteran has met 
all elements of a well-grounded claim for service connection 
for PTSD.  He has presented evidence of a current PTSD 
disability, lay evidence of his alleged stressor, and medical 
evidence (as contained in the report of the September 1997 
rating examination) of a nexus between his service and the 
diagnosed PTSD disability.  However, even though the Board 
finds the veteran's claim to be well grounded, further 
evidentiary development is required before a final 
disposition of this issue.  The additional development will 
be addressed in the REMAND portion of this decision.  

III.  Multiple Joint Pain, Claimed as Due to an Undiagnosed 
Illness

The veteran has claimed that he experiences multiple joint 
pain, including joint pain in his cervical spine, knees, and 
ankles.  He contends, in substance, that his multiple joint 
pain is due to an undiagnosed illness incurred during the 
PGW.  In addition, he asserts that he experiences loss of 
memory, sleeping difficulties, and fatigue as a result of an 
undiagnosed illness incurred while serving in SWATO during 
Desert Storm.  While these latter disorders have also been 
addressed in the above discussion in conjunction with the 
veteran's claim for service connection for PTSD, to the 
extent that they are also claimed as due to an undiagnosed 
illness, they will be discussed further below.  

The veteran's National Guard medical records and pre-Desert 
Storm clinical treatment records show that in June 1982 and 
in August 1983, the veteran complained of experiencing pain 
in his neck and was taking medication for low back pain.  In 
July 1990, the veteran reported having fallen from a truck 
during National Guard annual training, and that he had 
injured his neck.  X-rays of his cervical spine showed 
intervertebral space narrowing pointing to degenerative 
process at C5-6.  In addition, in August 1990, the veteran 
was noted to have complained of experiencing pain and muscle 
spasms in his neck, and pain in the cervical muscle on the 
right side of his neck following a neck injury some two 
months previously.  Aside from noting the veteran's 
subjective complaints and self-reported history, the records 
did not indicate that any diagnosed disorders had been 
incurred during any active National Guard service.  The Board 
notes that the veteran was not activated for duty in SWATO 
until November 1990.  

The service medical records pertaining to the veteran's 
period of active duty show that in March 1991, the veteran 
was seen for a sprained right ankle.  A May 1991 treatment 
record shows that the veteran indicated that he had injured 
his back in January 1991, and that he complained of pain in 
his right leg and ankle.  At that time, the veteran reported 
that he had slipped from a running board of a truck in Saudi 
Arabia.  In August 1991, the veteran reported no symptoms but 
for tenderness in the popliteal fossa area.  His range of 
motion was normal, and MRI results obtained in September 1991 
showed normal results.  In addition, in October 1991, the 
veteran continued to complain of experiencing pain in his 
neck, which he indicated moved up the sides of his head 
bilaterally.  

Following his active service in the PGW, the veteran was 
treated in March 1992 after having been involved in an 
automobile accident.  At that time, he complained of 
experiencing head, back, and neck pain, and was diagnosed 
with a cerebral concussion.  The records show that the 
veteran was admitted to the emergency room secured to a 
stretcher with his head and neck immobilized.  The veteran's 
neurological test results did not disclose any injury.  X-
rays of the lumbosacral spine and chest were normal.  
However, X-rays of the cervical spine revealed "mild 
skeletal changes with no demonstrated acute osseous 
process."  Early disc disease was indicated by the mild 
narrowing of the disc space at C5-6.  

In May 1994, the veteran was seen for complaints of severe 
low back pain.  He reported that while watching television in 
his house, he became "weak all over."  He indicated that he 
had fallen from a house some two weeks previously.  The 
examination results showed an old compression fracture at T-
12 and moderate thoracic and lumbar moderate osteoporosis 
with minimal degenerative changes.  In August 1994, the 
veteran underwent an X-ray examination of his lumbosacral and 
thoracic spine.  He was found to have minimum degenerative 
"lipping" in his lumbar spine, and moderate osteoporosis.  
The 12th thoracic vertebra showed moderate compression 
deformity compatible with an old fracture in addition to 
osteoporosis.  The veteran was diagnosed with an old fracture 
at T-12 with moderate osteoporosis.  An additional August 
1994 VA hospital discharge summary shows a diagnosis of a 
recent and healing traumatic thoracic back injury.  In 
February 1995, he was diagnosed with chronic back pain 
secondary to a compression fracture and osteoporosis.  
Treatment records dating from April through June 1995 show 
that the veteran complained of sharp pain in his ribs during 
that period.  He was diagnosed with costochondritis.  

In addition, the veteran underwent a VA Persian Gulf War 
protocol examination in August 1995.  The report of that 
examination shows that the veteran complained of experiencing 
stiffness in his joints.  He was noted to have poor memory 
and concentration.  His diagnoses included acute 
forgetfulness and inability to concentrate, with 
osteoarthritis and numbness of his feet.  

The veteran underwent a VA rating examination in November 
1995.  The report of that examination shows that the veteran 
reported experiencing aching in his hands which he reported 
had existed since the PGW.  The examiner found that the 
veteran's hand-related complaints only involved the PIP 
joints, and noted that the veteran had difficulty making a 
fist, and that both of his hands were "tight."  The veteran 
also complained of experiencing aching, discomfort, and 
tightness in his neck, shoulders, low back, thighs, and 
ankles.  He was found to have good range of motion in his 
ankles and neck, albeit with some discomfort.  The veteran 
complained that his feet were numb and tingled.  The examiner 
noted that the veteran had previously been advised that he 
had poor circulation and arthritis.  On examination, the 
veteran showed some mild prominence in his PIP and DIP joints 
in his hands, that he had normal range of motion in his neck 
with some discomfort.  He was also found to have normal range 
of motion in his knees and ankles, but a restricted range of 
motion in the back.  He was objectively shown to have 
bilateral thigh pain.  The examiner concluded with a 
diagnosis of "musculoskeletal syndrome" characterized by 
stiffness in multiple joints.  

With respect to the veteran's complaints of memory loss and 
poor concentration, as discussed above, the veteran was found 
to have a borderline IQ of 75, and was noted to have 
significant intellectual, memory, and cognitive deficits.  
The veteran's demonstrated memory ability was found to be 
consistent with his IQ level, but his concentration ability 
was well below his IQ level.  In addition, he reported that 
he had been placed in special education, at least in his 
early grades, and the report of a November 1995 VA psycho-
neurological examination shows that the veteran indicated 
that he experienced below-average grades in high school, and 
that he had to struggle to graduate.  The examiner 
recommended that the veteran's school and early service 
records be obtained in order that a baseline level of 
functioning could be obtained.  It does not appear that such 
information had been sought.  The examiner who conducted the 
November 1995 examination concluded with diagnoses of Axis I 
dementia, not otherwise specified (provisional), a mood 
disorder due to suspected dementia (provisional), due to 
declining memory functioning, and Axis III possible Persian 
Gulf War Syndrome.  Further, as noted, a November 1995 CT 
scan of the brain showed a slight asymmetry of the sulci of 
the cerebellar hemispheres, suggesting minimal atrophy on the 
right.  A subsequent CT scan conducted in February 1997 
showed normal results.  

In February 1996, the veteran underwent a private medical and 
psychiatric examination.  At that time, he informed the 
examiner, John O. Wood, Psy. D., that problems with his neck 
and back began three years previously when "he fell off his 
house."  He indicated that he had fallen from a ladder, and 
that he had also been involved in an automobile accident.  
The veteran also indicated that he regularly took arthritis 
medication.  He was diagnosed with a compression fracture at 
the T-12 vertebra of two-years' duration.  During the 
physical portion of that examination, the veteran gave a 
history of having fallen from a ladder and injuring his back.  
He stated that he was diagnosed with a T-5 and T-12 
compression fracture and was given medication, but that he 
continued to experience pain from the neck extending through 
the mid back to the right hip.  The veteran was noted to 
experience some limitation of motion with pain in the lumbar 
and cervical spine.  He was able to bear weight on both legs, 
could walk on his heels and toes, and had a normal hand grip 
and finger movement.  The neurological examination was 
"nonspecific" and no edema in the legs was present.  The 
examiner concluded with a diagnosis of a history of 
compression at T5 and T12, and pain in the neck and mid-low 
back at all times.  

The report of the most recent VA rating examination of 
September 1997 shows that the veteran reported that he did 
not have any significant problems prior to being activated 
for Operation Desert Storm, but that afterwards, he 
experienced a variety of physical and psychiatric disorders 
and complaints.  Such complaints involved multiple joint 
pain, forgetfulness, headaches, sleeplessness, memory loss, 
and anxiety.  He stated that he was exposed to smoke from oil 
well fires in Kuwait, but that he was unaware of exposure to 
any other environmental hazards.  On examination, the veteran 
was found to have normal musculature and full strength in his 
upper extremities.  The examiner found that there was no 
neurological deficit to account for the veteran's memory 
impairment, and no neurological etiology for his complaints 
of fatigue and related symptoms.  However, the examiner 
offered that such symptoms could be attributed to psychiatric 
disorders, such as depression.  The veteran had normal range 
of motion in his feet, and no complaints of muscle spasm.  
The veteran was found to have calcaneal spurs of moderate 
degree to both ankles which could lead to muscle spasms.  
Otherwise no abnormalities were found.  

The examiner observed that the veteran complained of 
experiencing joint pain in his hands, elbows, neck, mid back, 
knees, ankles, and hands.  However, no abnormalities were 
found with respect to any of these areas.  The range of 
motion of the hand and fingers was described as "excellent" 
and the veteran was found to be able to make a fist.  The 
veteran complained of chronic stiffness and pain in his neck, 
but he was found to have a better than average range of 
motion.  Reflexes in the lower extremities were found to be 
excellent, and muscle strength of both upper and lower 
extremities was characterized as excellent.  X-ray results 
showed degenerative osteoarthritis to "a slight degree" and 
slight narrowing of the disc space at C5 to C6.  The thoracic 
spine was not shown to have any abnormalities, and no muscle 
spasms were found.  X-ray results of the thoracic spine were 
negative.  The veteran also complained of bilateral knee pain 
and stiffness.  However, pain could not be elicited on 
palpation, and no abnormalities were found.  The veteran was 
able to squat and bend his knees without crepitus.  Slight 
osteoarthritis was found on X-ray examination.  

The examiner concluded with the following diagnoses:  
multiple joint discomfort; no abnormalities other than 
bilateral calcaneal spurs to a moderate degree, bilaterally; 
slight osteoarthritic changes to the knees; and slight 
osteoarthritic changes to the cervical spine, with a 
narrowing of the disc space between C5 and C6.  The examiner 
also found that as his examination results failed to disclose 
any physical abnormalities to account for the veteran's 
complaints of pain, he therefore concluded with a diagnosis 
of "undiagnosed illness" for the veteran's joint pain.  

The Board has evaluated the above-discussed evidence, and 
concludes that the veteran has presented a well-grounded 
claim for service connection for multiple joint pain, 
including joint pain of the cervical spine, knees, and 
ankles, claimed as due to an undiagnosed illness.  The 
veteran's long history of having sustained a series of 
injuries to his lumbar, thoracic, and cervical spine is well 
documented throughout the record.  In addition, the veteran 
has been found to have degenerative joint disease, 
osteoarthritis, and osteoporosis throughout his back and in 
other areas.  

The Board acknowledges that the veteran was not objectively 
shown to experience joint pain during the course of the 
September 1997 rating examination, and his manifestations of 
multiple and generalized joint pain were limited to 
subjective complaints.  However, despite this evidence, the 
examiner who conducted the September 1997 rating examination 
concluded that the veteran's multiple joint pain was incurred 
as a result of "an undiagnosed illness."  It is 
uncontroverted that the veteran served in SWATO during 
Operation Desert Storm.  The veteran has been noted to 
complain of multiple joint pain for several years, although 
it is unclear whether these complaints actually constitute a 
disability for VA benefit purposes.  The Board emphasizes 
that the evidence appears to suggest that, to the extent the 
veteran suffers from multiple joint pain, such joint pain is 
the result of his long history of multiple injuries, 
osteoarthritis and osteoporosis in multiple joints.  However, 
given the examiner's opinion that such subjective complaints 
of multiple joint pain are the result of an undiagnosed 
illness, the Board finds that the veteran's claim is well 
grounded.  

However, with respect to his remaining symptoms including 
loss of memory, sleeping difficulties, and fatigue, the 
veteran has not presented any evidence to show that these 
complaints are the result of an undiagnosed illness.  The 
Board notes that these symptoms are addressed in numerous 
psychiatric examinations, and have been attributed to 
depression, PTSD, and a low IQ, but there is no medical 
opinion of record stating that they are due to an undiagnosed 
illness.  There have been notations in the "impression" or 
"diagnosis" portions of examination and treatment reports 
indicating that the veteran may have Gulf War Syndrome, or 
rule out Persian Gulf War Syndrome, but the Board notes that 
these assessments do not constitute medical diagnoses, per 
se.  Accordingly, the Board finds that such disorders were 
not incurred as a result of an undiagnosed illness.  


ORDER

The veteran's claim for service connection for PTSD and major 
depression is well grounded, and to this extent only, the 
appeal is granted.  

The veteran's claim for service connection for multiple joint 
pain, including joint pain of the cervical spine, knees, and 
ankles, claimed as due to an undiagnosed illness is well 
grounded, and to this extent only, the appeal is granted.  


REMAND

Given that the veteran has presented evidence of well-
grounded claims for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
presented evidence of a diagnosis of PTSD and a medical 
opinion of a nexus or link between the diagnosed PTSD and his 
active service as indicated in the report of the September 
1997 VA rating examination.  While there may be some issue as 
to the validity of this diagnosis or the premises upon which 
it is based, the nexus requirement has been fulfilled.  See 
Cohen, 10 Vet. App. at 128.  In addition, the veteran has 
presented medical evidence that his diagnosed multiple and 
generalized joints pains are the result of an undiagnosed 
illness.  

I.  PTSD

The record shows that the veteran served as a cook in the 
1221st Transportation Company in the Missouri Army National 
Guard in SWATO for approximately five months during Operation 
Desert Storm.  As noted, he has indicated that he witnessed 
"things" when he delivered ammunition to front-line troops, 
and that at some point in the winter months, he witnessed a 
SCUD explosion near his location at Al Khobar, Dhahran, in 
Saudi Arabia.  As the veteran has what can be characterized 
as a diagnosis of PTSD which is related to his period of 
active service, verification of the occurrence of the claimed 
stressor(s) from the United States Center for Research of 
Unit Records (USASCRUR) is required.  See 38 C.F.R. 
§ 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 93 
(1993).  

In addition, in the event that the veteran's alleged 
stressor(s) can be verified, competent medical evidence is 
required to link any current PTSD symptomatology to the in-
service stressor(s).  In addition, the evidence must be able 
to distinguish the degree to which the veteran's psychiatric 
symptomatology was caused by in-service stressors, and the 
extent to which the veteran's psychiatric symptomatology was 
caused by other factors, such as his borderline IQ of 75, 
poor memory, or inability to concentrate.  It is therefore 
the opinion of the Board, that in the event the veteran's 
stressors can be verified, that the RO should refer the 
veteran's claims file to a panel of two VA board certified 
psychiatrists, to review the claims file, and all the medical 
evidence associated with it in order to make those 
determinations.  

II.  Multiple and Generalized Joint Pain

As noted, the report of the September 1997 VA rating 
examination contains the examiner's opinion that the 
veteran's complaints of multiple joint pain are the result of 
an undiagnosed illness.  The veteran has also been diagnosed 
with "musculoskeletal syndrome."  As discussed in greater 
detail above, the veteran has a long history of having 
sustained back and other orthopedic injuries both before and 
after his service in SWATO during Operation Desert Storm.  He 
has been diagnosed with degenerative joint disease of the 
cervical thoracic, and lumbar spine, and with osteoporosis of 
multiple bones and joints.  Further, he was found to have an 
old compression fracture in his thoracic spine.  

Given the diagnosis of September 1997 that the veteran's 
subjective complaints of multiple joint pain are the result 
of "an undiagnosed illness" despite evidence suggesting 
other mechanical etiologies for his alleged complaints, the 
Board finds that further evidentiary development is 
necessary.  

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and obtain any additional detailed 
information regarding his purported 
stressors which he alleges have resulted 
in his diagnosed PTSD.  The RO should 
then attempt to verify the occurrence of 
the purported stressors through the 
United States Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-
3197.  In this regard, the veteran's 
statements (or the RO's summary of the 
pertinent information contained therein), 
copies of the veteran's service personnel 
records, copies of relevant unit records, 
and a copy of his record of service (DD 
Form 214) should be forwarded to 
USASCRUR.  The RO should also contact the 
veteran, and after obtaining any 
necessary authorization, should attempt 
to secure and associate with the claims 
file school or other pertinent records 
indicating the veteran's intellectual 
capabilities prior to his service in 
Operation Desert Storm.  In addition, the 
RO should obtain and associate with the 
claims file all records pertaining to the 
veteran's claimed multiple joint pain 
dated since the last request for such 
material.  

2.  In the event the veteran's purported 
stressors can be verified, he should be 
scheduled to undergo an examination 
conducted by a panel of two VA board 
certified psychiatrists who have not 
previously treated or examined him, to 
determine the nature and extent of any 
current psychiatric disorder.  Each 
psychiatrist should conduct a separate 
examination and correlate their findings.  
The examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses, and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiners are also requested to offer an 
opinion as to the extent to which the 
veteran experiences any loss of memory, 
chronic sleeping difficulties, and 
fatigue, and whether any such disorders 
are due to any diagnosed psychiatric 
disorder or to another cause.  The entire 
claims folder, and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the examinations.  
The examiners are informed that any 
diagnoses reached should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have PTSD, the 
examiners are requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Any special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed, and 
the likely onset of any psychiatric 
disorder(s) found.  Should PTSD be found, 
the examiner's should report the 
circumstances of the veteran's 
independently verified stressors, and 
determine whether it is at least as 
likely as not that the diagnosed PTSD is 
related to service.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  In addition, 
the examiners are reminded that only 
those stressors which have been verified 
can be considered in rendering a 
diagnosis of PTSD relating to service.  
Further, the examiners are requested to 
offer an opinion as to the validity 
and/or sufficiency of the 
claimed/verified stressors as potential 
causes for a psychiatric disorder.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

3.  The veteran should be scheduled to 
undergo orthopedic and neurological 
examinations to determine the nature and 
etiology of his diagnosed multiple joint 
pains.  The examiners are requested to 
determine if there is any objective 
medical evidence of the veteran's alleged 
multiple joint pain, and if so, whether 
he currently experiences any functional 
limitations resulting therefrom.  In 
addition, the examiner's are requested to 
review the veteran's claims file 
including all pertinent medical records 
associated with the claims file, and 
offer opinions as to whether any 
objectively manifested multiple joint 
pain is the result of documented and 
diagnosed physical disorders (e.g., 
osteoarthritis, compression fractures, 
calcaneal spurs, osteoporosis, etc.) or 
whether such joint pain is the result of 
an "undiagnosed illness."  All studies 
and tests deemed necessary should be 
conducted.  In addition, complete 
rationales for all opinions expressed 
should be provided.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
REMAND.  Any examination report failing 
to comply with the directives of this 
remand should be returned for corrective 
action.  

5.  The RO should then adjudicate the 
veteran's claims for service connection 
on the basis of all available evidence.  
If the benefits sought are not granted, 
the veteran and his attorney should be 
furnished with a supplemental statement 
of the case wherein all pertinent 
statutes and regulations must be fully 
set forth.  The veteran and his attorney 
should then be afforded an opportunity to 
respond before the case is returned to 
the Board for further action. 


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



